Case 2:20-mj-13170-LDW Document 1 Filed 04/15/20 Page 1 of 4 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Hon. Leda Dunn Wettre
V. : Mag. No. 20-13170 (LDW)
JOSE ARTURO AMAYA, : CRIMINAL COMPLAINT

 

a/k/a “Jose A. Amaya,”
a/k/a “Jose Amaya,” |
a/k/a “Jose Velez”

I, Ian Patel, the undersigned complainant being duly sworn, state the
following is true and correct to the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that 1 am a Deportation Officer with the United States
Department of Homeland Security, Immigration and Customs Enforcement,
and that this complaint is based on the following facts:

SEE ATTACHMENT B

L

I e
Deportation Officer
Immigration and Customs Enforcement

U.S. Department of Homeland Security

Deportation Officer Ian Patel attested to this Affidavit by telephone pursuant to

FRCP 4.1(b)(2)(A) on this 15" day of Appl 2020 in the District of New Jersey.

     

iN
| bela fA
Signature of Judicial Officer

HONORABLE LEDA DUNN WETTRE
UNITED STATES MAGISTRATE JUDGE
Case 2:20-mj-13170-LDW Document

   
   

ATTAC

On a date on or after December 1
2020, in Somerset County, in the Dis
defendant,

JOSE ART
a/k/a “Jo
a/k/a “J

1 Filed 04/15/20 Page 2 of 4 PagelD:

MENT A

, 2008, and on or before January 26,

ict of New Jersey, and elsewhere, the.

RO AMAYA,
e A. Amaya,”
se Amaya,”

a/k/a “Jose Velez,”

being an alien, and on or about May 29, 2005, having been convicted in the

Superior Court of New Jersey, Somerse

t County, of Distribution of CDS,

namely Cocaine, in the Third Degree, in violation of Sections 2C:35-5(a)(1) and
2C:35-5(b)(3) of the New Jersey Code of| Criminal Justice, an aggravated felony,
and of Possession of CDS with Intent to Distribute, namely Cocaine, in the
Third Degree, in violation of Sections 2¢:35-5(a)(1) and 2C:35-5(b)(3) of the New
Jersey Code of Criminal Justice, an aggravated felony, and thereafter having
been deported and removed and having departed from the United States while

an order of deportation was outstandin
attempt to enter, and was found in the

x, did knowingly and voluntarily enter,
United States without the Attorney

General or the Secretary of Homeland Security expressly consenting to the

defendant’s re-applying for admission t
embarkation at a place outside the Uni

In violation of Title 8, United Stat
1326(b)(2).

o the United States prior to his re-
ted States.

es Code, Sections 1326(a) and

 
Case 2:20-mj-13170-LDW Document

ATTACH

I, lan Patel, am a Deportation Offi
Security, Immigration and Customs En!
with the facts set forth herein based on
conversations with other law enforceme
documents, and items of evidence. Whe

1 Filed 04/15/20 Page 3 of 4 PagelD: 3

MENT B

cer with the Department of Homeland

forcement (“ICE”). I am fully familiar

my own investigation, my

nt officers, and my review of reports,
re statements of others are related

herein, they are related in substance and part. Because this complaint is being

submitted for a limited purpose, I have
know concerning this investigation. Wh
a particular date, I am asserting that it

1.
a/k/a “Jose Amaya,” a/k/a “Jose Velez
Salvador, and he neither is a citizen no}

2. Onor about July 23, 2003, D
Department in Plainfield, New Jersey, f

mot set forth each and every fact that I
ere I assert that an event took place on
took place on or about the date alleged.

The defendant, JOSE ARTURO AMAYA, a/k/a “Jose A. Amaya,”
)” (the “Defendant”), is a citizen of El
r a national of the United States.

efendant was arrested by the Police

br committing various drug related

offenses, including but not limited to, Possession of CDS with intent to

Distribute, in the Third Degree, in viola
Jersey Code of Criminal Justice.

3. On or about September 25, 2
Superior Court of New Jersey, Union Cc

tion of Section 2C:35-5(a}(1) of the New

003, Defendant pled guilty in the
sunty, to Possession of CDS with Intent

to Distribute, namely Heroin, in the Third Degree, in violation of Section 2C:35-
5(a)(1) of the New Jersey Code of Criminal Justice and was subsequently
sentenced to approximately five years’ imprisonment, the circumstance of

which offense constitute an aggravated

4. On or about April 27, 2004, I

Plainfield, New Jersey, for committing v:
(Cocaine), in the Third Degree, in
2C:35-5(b)(3) of the New Jersey Code of

but not limited to, Distribution of CDS
violation of Sections 2C:35-5(a)(1) and 4
Criminal Justice.

5. On or about May 29, 2005, D
Court of New Jersey, Somerset County

felony under 8 U.S.C. 1101(a)(43)(B).

Nefendant was arrested in North

arious drug related offenses, including

efendant pled guilty in the Superior
to Distribution of CDS, namely

Cocaine, in the Third Degree, in violation of Sections 2C:35-5(a)(1) and 2C:35-

5(b)(3) of the New Jersey Code of Crimi

nal Justice, and to Possession of CDS

with Intent to Distribute, namely Cocaine, in the Third Degree, in violation of
Sections 2C:35-5(a)(1) and 2C:35-5(b)(3) of the New Jersey Code of Criminal
Justice and was subsequently sentenced to approximately seven years’

imprisonment, the circumstance of whi
aggravated felony under 8 U.S.C. 1101

[a)(43)(B).

 

ch each offense constitutes an
Case 2:20-mj-13170-LDW Document

6. Thereafter, on or about July 2

removed from the United States to El Sa

in Newark, New Jersey.

7. Onor about December 16, 20
United States to El Salvador. Shortly be

on or about December 16, 2008, an offic

Defendant.

8. Atsome point after his Decem
re-entered the United States without pet

General or the Secretary of Homeland S

9. On or about January 26, 202(

Department in Bound Brook, New Jerse
Attempt/Cause Seriously Bodily Injury,

the New Jersey Code of Criminal Justice.

10. On or about January 31, 202¢

ICE in New Jersey.

11. A fingerprint taken from Defer
arrest for various drug related offenses ¢
drug related offenses was compared to h
record and the January 31, 2020 finger,
ICE’s custody. All the fingerprints were !

12. Prior to Defendant’s reentry in
Attorney General nor the Secretary of H¢
Defendant re-entering the United States

waiver allowing him to re-enter the Unit

Filed 04/15/20 Page 4 of 4 PagelD: 4

7, 2007, Defendant was ordered
vador by an immigration judge sitting

08, Defendant was removed from the
fore his removal from the United States
‘ial from ICE took a fingerprint from

ber 16, 2008 removal, the Defendant
rmission from either the Attorney
ecurity.

), Defendant was arrested by the Police
y for Aggravated Assault-
in violation of Section 2C:12-1(b)(1) of

>

), Defendant entered into the custody of

idant pursuant to his July 23, 2003
and April 27, 2004 arrest for various
lis December 16, 2008 deportation
brints that were taken after he entered
found to be identical.

to the United States, neither the
ymeland Security consented to the

L The Defendant also did not receive a
ed States.

 
